          Case 1:20-cv-03315-ER Document 97 Filed 08/31/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street


MEMO ENDORSED
                                                     New York, New York 10007


                                                     August 28, 2020

BY ECF
The Honorable Edgardo Ramos
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Fernandez-Rodriguez et al. v. Licon-Vitale, No. 20 Civ. 3315 (ER)

Dear Judge Ramos:

        This Office represents respondent Marti Licon-Vitale (“Respondent”), in her official
capacity as Warden of the Metropolitan Correctional Center (“MCC”), with respect to the above-
referenced petition for habeas corpus brought under 28 U.S.C. § 2241. We write respectfully to
request a three-week extension of the previously set discovery deadlines to permit MCC to
complete gathering information responsive to petitioners’ requests. Petitioners do not object to
this request. The extension is needed because of vacation and other scheduling issues that have
affected MCC’s ability to provide the relevant information and documents. Should this request be
granted, the proposed new deadline for Respondent to provide written responses to interrogatories
and document requests would be September 21, 2020, and Respondent’s production of responsive
documents would be substantially completed by October 6, 2020, except to the extent that search
and production of emails is delayed as a result of discussions regarding search terms, or due to the
volume or other complicating issues relating to responsive materials. The parties’ joint letter
regarding the need for further discovery would be due on October 26, 2020.

       We thank the Court for its consideration of these matters.

                                                     Respectfully,
The application is X granted
                   __ denied                         AUDREY STRAUSS
                                                     Acting United States Attorney

Edgardo Raihos, U. S .D .J                       By: ___s/Jean-David Barnea_______________
Dated: _____
       Aug. 30, 2020  _                              JEAN-DAVID BARNEA
New York, New York                                   JESSICA JEAN HU
                                                     ALLISON ROVNER
                                                     Assistant United States Attorneys
                                                     Tel. (212) 637-2679/2726/2691

cc:   Counsel for Petitioners (By ECF & electronic mail)
